IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE               FILED
                          APRIL SESSION, 1997
                                                          April 16, 1997

                                                       Cecil W. Crowson
                                                      Appellate Court Clerk
STATE OF TENNESSEE,                )
                                   )   C.C.A. NO. 01C01-9612-CC-00532
      Appellee,                    )
                                   )   MONTGOMERY COUNTY
VS.                                )   (No. 35284 Below)
                                   )
JOHN F. WOLARD,                    )   The Hon. John H. Gasaway
                                   )
      Appellant.                   )   (Probation Revocation)




FOR THE APPELLANT:                 FOR THE APPELLEE:

N. REESE BAGWELL                   JOHN KNOX WALKUP
116 South Second Street            Attorney General & Reporter
P.O. Box 427
Clarksville, TN 37041              KATHY MORANTE
                                   Deputy Attorney General
                                   450 James Robertson Parkway
                                   Nashville, TN 37243-0493

                                   JOHN WESLEY CARNEY, JR.
                                   District Attorney General

                                   STEVE GARRETT
                                   Assistant District Attorney General
                                   204 Franklin Street
                                   Suite 200
                                   Clarksville, TN 37040




OPINION FILED ______________________

AFFIRMED PURSUANT TO RULE 20

PER CURIAM
                                       OPINION



              The appellant appeals as of right pursuant to Rule 3 of the Tennessee Rules

of Appellate Procedure from the trial court’s revocation of his probation. Although a

hearing was held on the matter, the transcript of the proceedings is not included in the

record on appeal. In revoking the appellant’s probation, the trial court found that the state

had proven by a preponderance of the evidence that the appellant failed to report weekly,

failed to make progress in the MRT program, failed to pay fines and court costs, and failed

to pay probation fees. Without a record of the evidence introduced at the hearing, we

cannot conclude that the trial judge erred in revoking the appellant's probation. See State

v. Ballard, 855 S.W.2d 557, 560-61 (Tenn.1993). Accordingly, after a review of the record,

it is the opinion of this Court the judgment of the trial court should be affirmed pursuant to

Rule 20, Tennessee Court of Criminal Appeals Rules.



                                           PER CURIAM
                                           (Judges Wade, Welles, and Witt)




                                            - 2 -